Dear Clerk Theriot:
We are in receipt of your request for an Attorney General's opinion regarding registration and voting. You are concerned with a possible challenge under LSA-R.S. 18:565 in the upcoming April 4th special election, and therefore you seek an opinion on the following question:
      If a person claims more than one residence and lives at one, using that residence for homestead exemption, but votes at the other residence where he is registered, may he legally vote at the residence not lived in?
We understand the factual situation to be a little different than that presented in your opinion request. Specifically, the person at issue who may be challenged at the polls on election day does not presently claim a homestead exemption. Nevertheless, the question you have presented is purely hypothetical, as the factual situation has not occurred. Therefore, we will limit our response to the specific facts that we have knowledge of and will not speculate as to a hypothetical situation.
As you are aware, the law was recently amended to provide that when a person has more than one residence and he claims a homestead exemption at one residence, that he shall register and vote in the precinct in which that residence is located. [Louisiana Acts 1997, No. 139]. We recently opined in Attorney General Opinion Number 97-464 that it is the voter's responsibility to comply with this new law, even if that means going to the registrar's office and changing his voter registration to a residence address where he claims a homestead exemption. [Atty.Gen.Op. No. 97-464 is enclosed herein]. We also opined that failure to comply with this law may subject the voter to challenges under the Election Code.
LSA-R.S. 18:565 provides for the challenge of voters, as follows:
      A. Grounds for challenge. A commissioner, watcher, or qualified voter may challenge a person applying to vote in a primary or general election on the ground that:
             (1) The applicant is not qualified to vote in the election,
             (2) The applicant is not qualified to vote in the precinct, or
            (3) The applicant is not the person whose name is shown on the precinct register.
             B. Disposition of record of challenge and address confirmation card. The original record of the challenge, signed by the challenger, shall be placed in the envelope marked `Put in Voting Machine' and shall be preserved as part of the election returns. The duplicate record of the challenge and address confirmation card shall be attached to the precinct register.
             C. Disposition of the challenge. The commissioners present shall determine the validity of the challenge. If they determine by majority vote that the challenge is valid, the applicant shall not be permitted to vote. However, if the valid challenge has determined that the applicant has moved within the parish or has moved outside the parish within the last three months, the voter shall be allowed to vote upon completing an address confirmation card. If a majority of the commissioners determine that the challenge is invalid, the applicant shall be permitted to vote.
Additionally, LSA-R.S. 18:193 provides for the challenge and cancellation of a registrant when the registrar has reason to believe that the name of a person has been illegally or fraudulently placed upon the registration records.
It is our opinion that a challenge to a voter at the polls on election day based upon the specific facts herein (i.e., a person who has more than one residence and is registered to vote at one of the residences and presently does not claim a homestead exemption at either residence) is not a valid challenge under R.S. 18: 565, nor R.S. 18:193. However, the disposition of the challenge shall be determined by the commissioners at the time the challenge is made, on a case by case basis.
Respectfully submitted,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI:ARL:glb
 State of Louisiana              One American Place DEPARTMENT OF JUSTICE       301 Main Street, Suite 600  CIVIL DIVISION                 P.O. Box 94005 BATON ROUGE             TEL.: (504) 342-7013 70804-9095              FAX: (504) 342-2090
RICHARD P. IEYOUB ATTORNEY GENERAL